DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgement is hereby made of receipt of Information Disclosure Statement(s) filed by applicant on 07/07/2020 and 08/28/2020 including nearly 950 prior art references. Due to the excessively lengthy Information Disclosure Statement submitted by applicant, the examiner has given only a cursory review of the listed references.  In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.  Applicant is required to comply with this statement for any non-English language documents.  See 37 CFR § 1.56 Duty to Disclose Information Material to Patentability. 

Election/Restrictions
Applicant’s election without traverse of Species I (corresponding to claims 1-4, 6-14, and 16-20) in the reply filed on 01/25/2021 is acknowledged.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "vertical" in claims 3 and 13 is a relative term which renders the claims indefinite.  The term "vertical" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. That is to say, in order to understand an orientation intended by the term “vertical”, there must exist a point of reference, of which none is recited.
The limitations "higher", “lower”, “middle portion” and “end portions” in claims 4 and 14 are relative terms which render the claims indefinite.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. That is to say, there is no recited or illustrated point of reference for where middle or end portions of a field of view are intended to exist. Further, there is not point of reference established for what constitutes a measure of higher or lower with respect to spatial sampling resolution.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6-7, 9-13, 16-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Retterath (US 2015/0131080).
Claim 1 and claim 11 mutatis mutandis: Retterath teaches a light detection and ranging (LiDAR) device [abstract], comprising: 
a plurality of light emitting elements operable to emit a respective plurality of light beams [0046; fig. 3 (emitter elements 100 of emitter/detector array 10); 0015 teaches an embodiment in which each emitter emits a sequence of pulses]; 
an optical collimator configured to collimate and project the light beams into a field of view of the LiDAR device within an environment of the LiDAR device [0065 teaches collimating diverging light beams from laser], wherein a spatial sampling resolution of the projected light beams within the field of view is non-uniform [0046 teaches that each emitter/detector pair of the emitter/detector array form a coincident axis unique to each respective emitter/detector pair. Each emitter can be configured to project beams of light at known angles relative to a vector of the device normal to a plane of the array 10. A person of ordinary skill in the art would find obvious that since the disclosure of Retterath teaches each emitter can emit light at a known angle, and that each emitter/detector pair share a same, unique coincident axis, it follows that the spatial sampling resolution of the beams could be non-uniform based on a supporting angle arrangement of each emitter (or emitter/detector pair).]; and 

One of ordinary skill in the art would find obvious the combination of embodiments cited herein, as the disclosure of Retterath teaches them as usable together in different system configurations.
Claims 2, 12: Retterath teaches the spatial sampling resolution of the projected light beams is non-uniform in a particular direction within the field of view [see the rejection of claims 1 and 12 regarding non-uniform beam projection; additionally, 0046 teaches that each emitter can be configured to project beams of light at known angles relative to a vector of the device normal to a plane of the array 10].
Claims 3, 13: Retterath teaches the particular direction is a vertical direction [0046 teaches that each emitter can be configured to project beams of light at known angles relative to a vector of the device normal to a plane of the array 10].
	Claims 6, 16: Retterath teaches at least a first pair of the light emitting elements are disposed in a first plane oriented in the particular direction, and wherein at least a Office Action dated July 28, 2020second pair of the light emitting elements are disposed on a second plane oriented in the particular direction [fig. 3; 0046 teaches that each emitter/detector pair of the emitter/detector array form a coincident axis unique to each respective emitter/detector pair and that each emitter can be configured to project beams of light at known angles relative to a vector of the device normal to a plane of the array 10].
	Claims 7, 17: Retterath teaches the first plane and the second plane are separated by a non-zero distance in a direction normal to the first and second planes [the planes are by emitter/detector pairs in fig. 3; 0046 additionally teaches that each emitter can be configured to project beams of light at known angles relative to a vector of the device normal to a plane of the array 10].
Claims 9, 19: Retterath teaches one or more processing devices operable to determine distances to respective sources of the reflections based on respective times of flight of the projected light beams from the light emitting elements to the sources of the reflections and of the reflected light beams from the sources of the reflections back to the light detecting elements [0053 teaches time of flight determination between respective emitted and detected pulses].
Claims 10, 20: Retterath teaches the projected light beams comprise respective sequences of pulses [0017 teaches pulse sequences emitted from each emitter].

Claims 4, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Retterath (US 2015/0131080) in view of Scheim (US 2016/0327646).
Claims 4, 14: Retterath explicitly lacks, but Scheim teaches the spatial sampling resolution of the projected light beams is relatively higher near a middle portion of the field of view in the particular direction and relatively lower near end portions of the field of view in the particular direction [0014 teaches that spatial resolution is increased by increasing the number of lasers in the array, for example. A person of ordinary skill in the art would find obvious that manipulation of high and low spatial resolution within a field of view, as taught by Scheim, is based on increasing or decreasing the number of light sources accordingly.].
It would be obvious to combine the cited teachings of Retterath and Scheim for the purpose of achieving a desired gradient of spatial resolution within a field of view, such as by increasing the number of light sources where a higher spatial resolution is warranted [Scheim: 0014]. 



Claims 8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Retterath (US 2015/0131080) in view of Go (US 2014/0043309).
Claims 8, 18: Retterath teaches the light emitting elements include a first light emitting element and a second light emitting element, wherein the plurality of light beams include a plurality of first light beams emitted by the first light emitting element and a plurality of second light beams emitted by the second light emitting element, and wherein first projection points corresponding to a subset of the first light beams are emitted in the particular direction with second projection points corresponding to a subset of the second light beams [as illustrated by fig. 3 and taught by at least 0046].
Retterath explicitly lacks, but Go teaches interlacing a plurality of output beams [0168-0169].
It would be obvious to combine the cited teachings of Retterath and Scheim for the purpose of increasing a scanning frequency refresh rate [Go: 0168-0169].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA K ABRAHAM whose telephone number is (571)270-1037.  The examiner can normally be reached on Generally Monday-Friday, 9:00AM-5:00PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


SAMANTHA K. ABRAHAM
Primary Examiner
Art Unit 3645



/SAMANTHA K ABRAHAM/               Primary Examiner, Art Unit 3645